       Case 2:20-cv-00836-DMC Document 10 Filed 06/01/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAVIER H. GUERRA,                                 No. 2:20-CV-0836-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    PRICILLA ROSALES, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brought this civil rights action pursuant to

18   42 U.S.C. § 1983. The matter was dismissed on plaintiff’s notice of voluntary dismissal filed

19   April 30, 2020. See ECF No. 6. Now pending before the Court in this closed docket is plaintiff’s

20   motion for leave to amend filed May 22, 2020. See ECF No. 9. Plaintiff’s motion is denied as

21   moot because he has voluntarily dismissed the action. Plaintiff is free to re-file his proposed

22   amended complaint as a new case.

23                  IT IS SO ORDERED.

24   Dated: May 29, 2020
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        1
